HAMMOND, J.
(after stating the facts as above). This is an application for an appeal on the pauper’s oath, which ought to be disallowed, «ven if .the appeal were sought with the usual security by bond. But I have been very much perplexed to know whether a court or judge ever should or can refuse an application for an appeal from a final order, that being a question, which properly belongs to the appellate court to determine. But inasmuch as the applicant has ample remedy to apply to another judge, or, it may be, for a mandamus, I have concluded to deny this appeal upon the ground that the case is not only vexatious, but is so obviously frivolous, and certáinly beyond the jurisdiction of the court, original or appellate, that it should not be entertained at any stage whatever. Surely the courts have inherent power to protect themselves against the infliction of frivolous litigation, acting with all due regard for the right of the citizen to resort to them with the utmost freedom for the redress of any grievance, real or imaginary. And it seems to me that they are not compelled always to accept every suit offered to be filed or begun, and always to allow it to proceed through all the stages, original and appellate, in order that it may be formally determined only at the end whether there be a grievance, real or imaginary, that the courts should investigate, or have the jurisdiction to entertain. That is certainly the general rule, and adherence to it is necessary to protect the citizen against the-possibility of oppressive denial of resort to the courts. Still, there are limitations, and this power of rejection at the threshold is not more liable to abuse than the same rejection at the end of the bootless litigation; and there is the remedy of supervision by mandamus to compel the court or judge to admit the suit to the court. Fost. Fed. Prac. § 401. Perhaps, however, the remedy of *349Initial rejection would liave been better placed if (his bill in equity-had been refused a place on the files in the first instance, or if a motion to strike it from the files had been made and granted, rather than by a disallowance of a petition for appeal from the final order dismissing it for want of jurisdiction. Yet, if the power to so deal with it exists at the beginning, (here is no injustice in applying the remedy at any stage in the progress of the litigation. As explanatory of the existence of such a suit, the condition of the record, and the present necessity for dealing with if in the manner proposed, it is proper to state that the plaintiff is a colored man conducting his own case, with whom the court has been more considerate than perhaps it would have been if counsel had been conducting it for him. Indeed, it seems quite incredible that any lawyer would have instituted such a suit,— certainly not in form and substance as it appears by this record. Also, the court has no doubt that the plaintiif feels keenly the wrong that was done him by ejection from the railway car,in which he was riding, and that the hopelessness of the remedy which he seeks by this suit is quite incomprehensible to him. It would be plain to any lawyer he might consult, and perhaps that is the reason why he is wiihout counsel to represent him. lie appeared on the first day of the term, holding a paper which he said was a license from the supreme court of California to practice law, and asked his oven admission to the bar. With that freedom which obtains here in admitting to the bar all who hold license, he was enrolled without question. Tie then tiled this “bill of equity.” The clerk advised him not to file it, and foretold to him its inevitable fate; but he persisted, as he has done throughout. In not: taking any advice, — in not accepting any information against his own belief that he had a wrong which he knew how to redress, and that he was pursuing a proper remedy. lie certainly has the right, under the statute, to personally appear and conduct his own suit without the aid of counsel. Rev. St. § 747. He seems somewhat acquainted with the forms of legal procedure, but perverts them in their application, because he is not at all familiar with (lie legal principles controlling his supposed rights or remedies, or flie practice of the court in enforcing them; the whole proceeding, in consequence, being very crude. But the court, being disposed to overlook all this, lias acted with such indulgence as would give effect to the statute allowing a litigant to conduct his own case.
Certainly, in a court of equity, the power always existed to refuse to entertain vexatious and frivolous bills. Mr. Daniell, in the first edition of his Chancery Practice (that edition which describes the particular practice to which equity rule 90 binds us), states that it is necessary that a solicitor shall sign, and that he ought to prepare, the bill; none being allowed to be filed without such signature. This is the guaranty to the court that ihe bill is not improper to be filed, in the essential qualities that it shall not be scandalous, beneath the dignity of the court, and the like, and as a preliminary assurance against frivolity and vexation. He says that before Sir Thomas More’s time, when the requirement of the signature of counsel began, “It seems the practice was for the bill to be examined by one of the masters in chancery, in order that he might consider whether the matter contained therein was fitter to be dismissed by original, or re*350tained by subpoena.” 1 Daniell, Ch. Prac. 409; Id. 402, 461. If the bill be “beneath the dignity of the court,” as where the subject-matter of the litigation* be under £10, it will not be entertained; and it seems that “if a bill is brought for a demand which, by the rule of the court, cannot be sued for, the defendant may either demur to it on the ground that the plaintiff’s demand, if true, is not sufficient to ground a decree upon, or he may (which is the more usual course) move to have the bill dismissed, as below the dignity of the court.” Id. 432; Id. (5th Ed.) 312. And see note 1, where the American cases are cited to the point that counsel, before signing the bill, must satisfy himself “that the bill stated a case in which the plaintiff might be entitled to relief, set forth with so much regard to the essential rules of pleading, and praying relief in such manner, as to entitle it to the consideration of the court.” Davis v. Davis, 19 N. J. Eq. 180. And this object of the signature of counsel is especially set forth in our federal equity rule 24. If the bill, notwithstanding these precautions, gets upon the record, a motion is proper to strike it from the files, which the court may do of its own motion if the signature of counsel is wanting. 1 Daniell, Ch. Prac. (5th Ed.) 307, 309; Id. 312; Id. 314, note 5, where it is stated that it is a fundamental ride in all bills that they must state a case within the appropriate jurisdiction of the court, and the common and familiar rule that in the federal courts of equity the diversity of citizenship must appear in the bill is cited in illustration. It has been especially ruled that a bill may be ordered to be taken from the files if vexatious or illusory. 1 Daniell, Ch. Prac. (5th Ed.) 399, citing Mortlock v. Mortlock, 20 Law T. (N. S.) 773; Seaton v. Grant, 2 Ch. App. 459, 464; Robson v. Dodds, L. R. 8 Eq. 301; Fisher v. London Offices Co. (1870) Wkly. Notes, 113. The trouble here is that the guaranty found in the signature of counsel, against vexatious, frivolous, and otherwise unworthy bills, developed, as we see, for the very purpose of precautionary assurance against entertaining or admitting them at the beginning, has been abrogated by our own Revised Statutes, § 747 (Act Sept. 24, 1789, c. 20, § 351 [1 Stat. 92]), securing to citizens the right to “plead and manage their own causes personally.” See 1 Hoff. Ch. Prac. 97; 12 Jur. 313. And, so far as we can see, neither by statute nor rule has there been any substitute for that guaranty when the parties do plead and manage their own causes, unless it be that we may go back, as I am inclined to think we may, behind the time of Sir Thomas More, when signatures of counsel were first required, and have the bills examined by a master in chancery or the clerk. 1 Daniell, Ch. Prac. 409, supra. At all events, as was remarked by Mr. Justice Giegerich, of the supreme court of New York, in the case of Byrne v. Byrne (not yet reported, except in the newspapers), where a woman was exercising her right of pleading and managing her own cause, while “it is her indisputable privilege to conduct her own case without professional assistance, the consequences cannot be visited upon the defendant.”
Ho case has been found authorizing a court or judge to disallow an appeal or to refuse to sign a citation because the suit is frivolous or vexatious, and should not have been allowed a filing at the start; but the principle remains the same as at the beginning, and the *351reason for rejecting the suit altogether still exists. The judge, in allowing the appeal and signing the citation, does not perform a ministerial act, and has some discretion; for, unlike a writ of error, the appeal is not a matter of course. Fost. Fed. Prac. § 401. This appears, on the face, to be an impossible suit and an impossible appeal, and why should it not be stricken from the flies at one time as well as another? The refusal of the appeal is tantamount to that, and the remedy by mandamus for any wrong done is the same. The supreme court protects parties against frivolous appeals from money decrees by superadded damages, under its rule 23, which indicates that they should not be encouraged, at least. Mr. Justice Field, at the circuit, refused to allow an appeal and to sign a citation, pro forma, where he was satisfied that the case was not subject to appeal, saying:
“We might with equal propriety sign a citation upon an appeal, under the twenty-second section of the judiciary act, where the matter in dispute is less than the sum or value of two thousand dollars.” San Francisco v. U. S., 4 Sawy. 553, Fed. Cas. No. 12,316, at page 376.
It is true that that a-ppeal was disallowed because the case was not appealable, but that was a matter for tbe supreme court itself, as well as this. The decision shows that the allowance of the appeal is not a matter of course, and, if it may be disallowed for one good cause, it may be for another. Certainly there is danger, in the exercise of such a power, of usurping, in a sense, the more appropriate authority of the appellate court, and it should never he done except in the plainest cases; but if the discretion or authority to refuse the apiieal exists, and may in the given case he justified on fairly sure grounds, there is no more objection to its exercise than to tbe exercise of any other power involving discretion, for surely the right to persist obstinately in frivolous and vexatious litigation is not an absolutely unqualified privilege, and we have shown that, at least, it is subject to the limitation here imposed at the original institution of the suit. Here one has only to read the statement of the plaintiff’s case, as he makes it, to see how utterly impossible the suit is, and how hopeless it seems, to any mind except his own, which is probably unbalanced on this particular subject by long reflection on tbe outrage, as lie sees it, of compelling him, with a pistol, to sit in a particular car, which was disagreeable to him because it was the smoker, and not allowing him to use the other car, set apart for white passengers. His “Bill of Exceptions” is unknown to the practice of a court of equity. 2 Daniell, Ch. Prac. 1120, and note; Ex parte Story, 12 Pet. 338; Johnson v. Harmon, 94 U. S. 372. But it is really a relation of his wrongs; an argument for his equal rights, and against his exclusion from the car because he is a negro; a protest against the violence, insult, and brutality of his coercion; and an appeal to this tribunal against it all, and against the superior Influence and power of the “great corporation” which lias injured him. Evidently it is written to explain his case, to support Ms hill, and he seeks, under the perverted form of a hill of exceptions, to get before the court what he should have to show by proof, on issue made by bill and answer.
Taking it as an amended bill, and treating the informal case he *352makes as well made, and the plaintiff cannot see that his cause of action is forever barred by the final judgment of the state court and jury rendered against him 14 years ago; that his only remedy was by a Writ of error or appeal from that judgment to the supreme court of the state, and that, having taken none, he is now without further remedy there or elsewhere, certainly after this great lapse of time; that the federal court has no jurisdiction by “a bill in equity” to “revive” the judgment of the justice of the peace for the $100 given in his favor, with interest, superadding the items of further damage not then claimed, but set out in his bill; that a federal court can have no jurisdiction at all to thus interfere with the final judgment of a state court; that there is no ground shown for equitable relief; or, that his bill does not show, and malees no attempt to show, any diversity of citizenship to give a federal court jurisdiction. All this was kindly explained from the bench at the time of dismissing the bill, but none of it will the plaintiff accept; and, with an admirable courage and persistency in the defense of his civil rights, as he understands them, he proposes to continue the fight, and elaborately prepares for an appeal, and asks it on the pauper’s oath. Apparently, he has not the least doubt that he has a good case, and that he will win whenever he can be heard by a tribunal that will do him justice; but it is none the less frivolous and vexatious, and it would be a charity to him to deny the appeal, even if he were willing and able to pay all the cost and expense. '
But if the appeal may not be denied on that ground, still it properly may be denied to him that he shall prolong the struggle as a pauper, taking the oath required by the statuté in that behalf (Act July 20, 1892, c. 209; 27 Stat. 252). Recently, in a bankruptcy case, under a- statute simply granting the privilege to proceed in forma pauperis, the court held that under that statute, as always, in all courts, poor persons were not allowed the privilege merely upon a willingness to take the oath of poverty; that it was not an unqualified right, even when granted by a statute, seemingly without limitation; and that the court might inquire into the facts, and determine if it were a proper case to allow the privilege. In re Collier, 93 Fed. 192. It was always the rule of the chancery practice that the privilege of suing in forma pauperis would not be allowed unless it should appear that the plaintiff had a case that, on the face of it, was one in which the redress or relief asked might reasonably be expected; and counsel assigned must underwrite a certificate “that he conceives the plaintiff has just cause to be relieved touching the matter of the petition for. which he had exhibited his bill.” Furthermore, if the suit should appear to be frivolous or vexatious after it had been allowed to be filed, the plaintiff was dispaupered and the bill dismissed. The plaintiff was also guilty of contempt for which he might be committed, as the pauper might otherwise “be guilty of great oppression”; and “it is also laid down in a book of considerable authority that paupers bringing vexatious suits, being detected and the court informed thereof, they shall"not only be dismissed, but punished; and in Tidd’s Practice it is said that, at law, if a pauper be nonsuited he shall pay costs or be whipped, but this punishment does not appear to have been ever inflicted.” 1 Daniell, Ch. Prac. (1st Ed.) 40-50; Id. 44; *353Id. (5th Ed.) 37-44; 7 Jur. 212. There is an interesting and instructive article, of recent date, relating to an inquiry into the judicial abuse by an English colonial court of allowing suitors to bring oppressive suits, in forma pauperis, “who could well afford to pay.” There was a royal commission, one of whom was Sir Frederick Pollock, so well known in our country, and in their report they set out the English law on this subject, and say:
“Courts of justice, by ample experience, have found it needful to take strict precaution against the too facile admission of speculative and vexatious claims.” 145 Westm. Rev. (1898) 237, 239; Id. 388.
This strict precautionary practice, designed to protect defendants against the oppression of vexatious suits carried on without expense, and in our day unpunishable by any penalty, grew up iu every court under the statute of 11 Hen. VII. c. 12. Applicable originally only to courts of law, hut from the first voluntarily followed by all the courts, it was just as unqualified as auy of our American statutes in granting the privilege that “every poor person or persons which have or hereafter shall have cause of actions against any person or persons, within this realm, shall have writs and writs original, and writs of subpoena according to the nature of their canses, therefor nothing paying for the seals of the same, nor for the writing of the same writ and writs to be hereafter sued; and the justices shall assign t:o the same poor persons counsel learned by their discretions, which shall give their counsels, nothing taking for the same, and shall appoint attorneys for the same poor persons, and all other officers requisite and necessary to he had for the speed of the said suits to be had and made, which shall do their duties without any reward for their counsels, help and business in the same,” which was granted because “the king, our sovereign lord, of his most gracious disposition, willeth and intendeth indifferent justice to he held and ministered according to his common laws to all his true subjects, as well to the poor as rich, which poor subjects be not of ability or power to sue according to the laws of this land for the redress of wrongs and injuries to them daily done, as well concerning their persons and their inheritance as other causes.” 1 Daniell, Ch. Prac. (1st Ed.) 41. The ancient statute is quoted here to show that, notwithstanding its imperative commands, the courts at once éstablished by construction the essential safeguards against its abuse above mentioned, and which are pointed, out by the text writers and the cases. Bradford v. Bradford, 2 Flip. 280, Fed. Cas. No. 1,766; Roy v. Railroad Co., 34 Fed. 276; In re Collier, 93 Fed. 191; Boyle v. Railroad Co., 63 Fed. 539; McDuffee v. Railroad Co., 82 Fed. 865; Columb v. Manufacturing Co., 76 Fed. 198; Wickelman v. A. B. Dick Co., 29 C. C. A. 436, 85 Fed. 851; Whelan v. Railroad Co., 86 Fed. 219; Desty, Fed. Proc. (9th Ed.) § 335 et seq. From these authorities it will he seen what is meant by our federal statute of 1892 when it says that the court may assign counsel “if it deems the cause worthy of a trial,” and when it directs that it shall dismiss the cause “if the court be satisfied that the alleged cause of action is frivolous or malicious.” Act July 20, 1892, c. 209, § 4 (27 Stat. 252); Whelan v. Railroad Co., supra. Counsel might have been assigned in this case if the plaintiff, exercising his *354statutory right to plead and manage his own cause personally, had not also taken care to indicate that he was himself a lawyer capable of managing it professionally.
It has been ruled in the Fifth circuit that Act July 20, 1892, c. 209 (27 Stat. 252), above mentioned, does not authorize an appeal in forma pauperis, but only applies to the court of original jurisdiction. The Presto, 93 Fed. 522. It was ruled otherwise in the First circuit. Columb v. Manufacturing Co., 76 Fed. 198. And the question has been pretermitted in the Second circuit. Wickelman v. A. B. Dick Co., 29 C. C. A. 436, 85 Fed. 851. I am not aware of any case where the statute has been construed upon this point by the supreme court or the court of appeals in this circuit, but it has been ruled to apply to writs of error and appeals by a judgment at the circuit, and it is a fact that the practice of the circuit court of appeals is to entertain a resort to that tribunal in forma pauperis. Fuller v. Montague, 53 Fed. 206. The same question arose under the ancient statute above quoted. In Taylor v. Bouchier, 2 Dickens, 504, it is stated by Mr. Dickens to have been decided that a pauper could not appeal, and that the proposition was assented to by the bar; but in Bland v. Lamb, 2 Jac. & W. 402, Lord Eldon said that it was a very singular proposition, and that he could not see why, because a party was poor, the court should not set itself right, and he made an order that the appellant should be at liberty to prosecute the appeal in forma pauperis. See Fitton v. Macclesfield, 1 Vern. 263; 1 Daniell, Ch. Prac. (1st Ed.) 43, 44; Id. (5th Ed.) 40, citing, also, Bolton v. Gardner, 3 Paige, 273. But where he has not already been admitted as a pauper the order admitting him can only be made in the court of appeal, and the ordinary certificate of counsel is not sufficient, but it must be stated that there are special and strong grounds for the appeal. 1 Daniell, Ch. Prac. (5th Ed.) 40; 2 Daniell, Ch. Prac. (5th Ed.) 1482; Drennan v. Andrew, 1 Ch. App. 300, and note; Seton, 1271; Clarke v. Wyburn, 12 Jur. 167; Heaps v. Commissioners, Id. 167, note; Bradberry v. Brooke, 25 Law J. Ch. 576, 4 Wkly. Rep. 699; Crouch v. Waller, 4 De Gex & J. 43, 5 Jur. (N. S.) 326; Grimwood v. Shave, 5 Wkly. Rep. 482. And see Philips v. Rudle, 1 Yerg. 121, where the old English statute and cases are considered and followed in the construction of the Tennessee statute. Andrews v. Page, 2 Heisk. 634.
On the whole, I have concluded not to allow the appeal or sign the citation in this cause, where the plaintiff, however naturally or justifiably cherishing resentment for 14 years, is seeking the “revival” of a now impossible litigation. I have been thus careful in reaching this conclusion, not only to satisfy my own judicial conscience that no substantial right is denied him, but because the plaintiff, once a minister and now a lawyer, seemingly is acting in a sincere belief that he^is engaged in vindicating himself and his race in this matter, and’because he bitterly complains, in the documents he files, of race prejudice on the part of the courts and juries in denying him redress. Since the transaction of which he complains, it has been authoritatively settled, whether rightly or wrongly, that the guaranty of equal rights does not prohibit a separation of the *355races on railway trains by assigning to each separate cars. Plessy v. Ferguson, 163 U. S. 537, 16 Sup. Ct. 1138; Logwood v. Railroad Co., 23 Fed. 318; Railroad Co. v. Wells, 85 Term. 613, 4 S. W. 5; Louisville, N. O. & T. R. Co. v. Mississippi, 133 U. S. 587, 10 Sup. Ct. 348; Civil Rights Cases, 109 U. S. 3, 3 Sup. Ct. 18. And what-every injury the plaintiff received in the manner of his ejection, by the use of violence, or in the matter of it, by the denial of equal accommodations with the white passengers traveling on “first-class tickets,” is now past any possible redress by this suit. His refusal to accept this result gives him no new right, and the denial of this appeal does him no injustice. It would be an injustice to the officers of the court to compel them to work for him. without compensation, on his taking the pauper’s oath, merely to gratify his obstinate ambition to try the case he thinks he makes, hut does not, in the appellate courts. It may be impossible to convince him that no injustice is done on this occasion, through race prejudice, hut it is possible that others interested in sympathy with him may be convinced. Application denied.